Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 25, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146510                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 146510
                                                                   COA: 313126
                                                                   Kalamazoo CC: 2011-000899-FH
  BRIDGET MARIE TILLER,
           Defendant-Appellant.

  _________________________________________/

         By order of April 1, 2013, the application for leave to appeal the December 14,
  2012 order of the Court of Appeals was held in abeyance pending the decision in People
  v Williams (Docket No. 144762). On order of the Court, leave to appeal having been
  denied in Williams, 493 Mich 965 (2013), the application is again considered, and it is
  DENIED, because we are not persuaded that the questions presented should be reviewed
  by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 25, 2013
           t0617
                                                                              Clerk